DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 6/13/2022.  As directed by the amendment, claims 1-20 have been amended. Claims 1-20 are pending in the instant application.
Applicant has amended the claims to address minor informalities; the previous objections to the claims are withdrawn.

Response to Arguments
Applicant's arguments filed 6/13/2022, hereinafter “Remarks,” have been fully considered but they are not persuasive.

Regarding claims 1, 2, 4, 7, 8, 12-14 and 20, Applicant argues on pages 10-11 of Remarks that the wall of Duff that defines cavity 12 does not seal the cavity because of the “opening in the wall that is adjacent to reference character 24” and thus Duff does not teach or suggest a sealed cavity as claimed. First, the Examiner respectfully notes that the sealed cavity in claim 8 is merely intended use. The only positively recited element in claim 8 is the electronic device. Therefore, Duff’s disclosure regarding a cavity (sealed or not) is not germane to the claimed structure, because the electronic device of Duff is fully capable of being inserted into a sealed electric device space, the same way it is inserted into the device space of Duff, such that Duff is maintained as an anticipatory reference of claim 8 below. Second, the Examiner disagrees that the space adjacent character 24 is a hole, because character 24 is described by Duff as “a recess,” wherein a recess, by definition, is not a hole through the wall in which it is present but rather a hollow/indented space therein (see attached definition of recess). This is better seen at recess 22 of Duff Fig. 14, which is depicted less like a hole. Therefore, despite appearances, the Examiner takes the position that the “opening” asserted by Applicant is not, in fact, an opening. Third, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection relies not just on the disclosure of Duff, but also the knowledge generally available to one of ordinary skill in the art, i.e. “it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the cavity is sealed from the interior, in order to provide the predicable result of reducing the possible access points of dirt/debris/moisture that could otherwise undesirably infiltrate the system when changing the battery,” such that even if 24 were a hole in Duff, the rejection is based on it having been obvious to an artisan before the effective filing date of the claimed invention to not be a hole (e.g. it being a recess as better seen at reference character 22 of Duff Fig. 14), but Applicant fails to address these additional logical underpinnings of the rejection. Therefore, the rejection of claims 1, 8, 12 and 20 (and their relevant dependent claims) in view of Duff and the general knowledge of an artisan before the effective filing date of the claimed invention is maintained below, because Applicant has failed to demonstrate that it would not have been obvious to an artisan before the effective filing date of the claimed invention to provide AirElite with a battery-receiving space that maintains the protection of the internal breathing components by being sealed relative thereto, and which is externally/easily accessible, i.e. without having to take off the entire cover of the AirElite apparatus, for the obvious purpose of providing for quick and/or less complicated battery swaps.

Regarding claim 3, Applicant argues on pages 11-12 of Remarks that AirElite, Duff et al. and Miller Jr. “provide no suggestion or teaching for a secondary wall that seals an electric device space relative to a component space.” The Examiner disagrees, both for the reasons above, i.e. that Duff and the general knowledge of an artisan before the effective filing date of the claimed invention teaches this element, as well as the fact that, although not relied on for the rejection, Miller does teach/suggest a secondary wall (defined by tubular side wall 66 and closed base 25) (Figs. 6 and 10) that seals an electric device space (the space within receptacle 24, largely occupied by battery pack 26 in Fig. 10) relative to a component space (housing interior 60) in which the secondary wall is located (Figs. 4 and 7), where there are no openings shown between wall 66/base 25 and space 60 except contact openings 68, 70, which are depicted as being plugged with contacts 74, 76 (Figs. 10-11), and where ensuring a complete seal at the contacts would have been obvious to an artisan before the effective filing date of the claimed invention for the same reasons as discussed above, i.e. in order to provide the predicable result of reducing the possible access points of dirt/debris/moisture that could otherwise undesirably infiltrate the system when changing the battery. Therefore, Miller actually reinforces the Examiner’s position that a providing a sealed battery-receiving space as claimed in AirElite would have been obvious to an artisan before the effective filing date of the claimed invention, because this was a common feature in battery-powered devices before the effective filing date of the claimed invention [indeed, anyone who has changed the batteries in a remote control or radio is familiar with this concept, as the batteries of these devices are placed in their own (typically-coformed) compartment within the device as a whole].

Regarding claim 5 and 15, Applicant argues on page 12 of Remarks that “Mitsui et al. merely discloses a battery pack…no teaching or suggestion in Mitsui et al. as to a secondary wall that seals an electric device space relative to a component space.” The Examiner disagrees. Although not relied on for the rejection, Mitsui does indeed teach/suggest a secondary wall (that of battery loading section 14) (Fig. 29) that seals an electric device space (the battery receiving space within section 14) relative to a component space (the space necessarily housing the remainder of the components of the video camera of Fig. 29), because no openings are depicted between said wall and the remainder of the device, and it would have been obvious to an artisan before the effective filing date of the claimed invention for section 14 to be sealed from the remainder of the device for the same reasons as discussed above, i.e. in order to provide the predicable result of reducing the possible access points of dirt/debris/moisture that could otherwise undesirably infiltrate the system when changing the battery. Therefore, Mitsui also reinforces the Examiner’s position that a providing a sealed battery-receiving space as claimed in AirElite would have been obvious to an artisan before the effective filing date of the claimed invention, because this was a common feature in battery-powered devices before the effective filing date of the claimed invention.

Regarding claim 6, Applicant argues on page 13 of Remarks that “Kim teaches away from providing an electric device space opening that is at least partially located in [a] component space” and that “Kim does not direct a [PHOSITA] toward sealing an electric space relative to a component space.” First, Applicant does not provide any reasoning to underpin to their assertion of a teaching away, and the Examiner fails to see what part of Kim could be considered a teaching away as alleged. Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kim was not relied on to teach “sealing an electric space relative to a component space,” as this was already taught in view of Duff and the general knowledge of an artisan before the effective filing date of the claimed invention as discussed above and maintained in the rejections below. Kim was simply provided to demonstrate the obviousness of positioning the battery compartment of a back-mountable device such that the compartment opens towards the back of a wearer, which Applicant does not dispute.

Regarding claims 9-11 and 17-19, Applicant argues on page 13 of Remarks that AirElite, Duff et al., Johnson et al. and Volmer et al. provide no suggestion or teaching for a secondary wall that seals an electric device space relative to a component space. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Neither Johnson nor Volmer was relied on to teach “a secondary wall that seals an electric space relative to a component space,” as this was already taught in view of Duff and the general knowledge of an artisan before the effective filing date of the claimed invention as discussed above and maintained in the rejections below. Second, although not relied on for the rejection, Volmer does indeed teach/suggest a secondary wall (that of mounting slot 14) (Figs. 3-4) that seals an electric device space (the battery and comm module receiving space within slot 14) relative to a component space (the space necessarily within housing 13 occupied by control unit 6 and motor 5) (Figs. 3-4), because no openings are depicted between said wall and the remainder of the housing, and it would have been obvious to an artisan before the effective filing date of the claimed invention for slot 14 to be sealed from the remainder of the housing for the same reasons as discussed above, i.e. in order to provide the predicable result of reducing the possible access points of dirt/debris/moisture that could otherwise undesirably infiltrate the system when changing the battery/comm module. Therefore, Volmer reinforces the Examiner’s position that a providing a sealed battery-receiving space as claimed in AirElite would have been obvious to an artisan before the effective filing date of the claimed invention, because this was a common feature in battery-powered devices before the effective filing date of the claimed invention.

Regarding claim 16, Applicant argues on page 14 of Remarks that AirElite, Duff et al, Miller, Jr. et al. and Kim “provide no suggestion or teaching for a secondary wall that seals an electric device relative to a component space.” In as far as claim 16  contains the same limitations as claims 2 and 6, the Examiner refers to her discussion of those claims and the respective references above.
Claim Objections
Claim 16 is objected to because of the following informalities: new line 3 recites the same limitation as line 12, where redundancy should be avoided (i.e. one of the lines deleted) for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 have been amended to require the electric device opening being “located entirely within the carrying side of the primary wall,” but this renders the scope of the electric device opening also being oriented “at least partially towards the carrying side of the primary wall” indefinite, because “oriented towards” and “positioned” in reference to an opening are understood to mean the same thing, since wherever an opening is positioned is where it is oriented towards, such that is unclear how an opening can be located entirely within a side yet only partially oriented towards said side. As best understood, for purposes of examination, the limitation regarding orientation will be considered encompassed/anticipated by the limitation regarding location (because an opening entirely within a wall is fully oriented towards that wall), but it is recommended that Applicant cancel the limitation regarding orientation from the claims to address this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duff et al. (US 2011/0197884 A1; hereinafter “Duff”).
Regarding claim 8, Duff discloses an electric device (detachable battery pack 412) (Fig. 3) that is fully capable of being used with a closed circuit breathing apparatus (i.e. one having a housing similar to the ventilator disclosed by Duff) to be inserted in an electric device space (cavity 12) of a breathing apparatus housing (housing 4) comprising a primary wall (exterior 8) (Figs. 3 and 14) covering a breathing component space (interior 6) for receiving breathing components of the breathing apparatus (Fig. 4) and a secondary wall (the wall defining cavity 12) covering an electric device space (cavity 12) for receiving the electric device (Figs. 3 and 14), wherein the secondary wall comprises an electric device opening (the opening of cavity 12 visible in Fig. 3, and facing towards the right in Fig. 14) from the electric device space to a surrounding of the breathing apparatus for inserting the electric device into the electric device space from the surrounding of the breathing apparatus (Figs. 3 and 14; paras [112-116]), the electric device space being located least partly inside of the component space (Figs. 3 and 14), wherein the electric device space is sealed relative to the component space (Figs. 3 and 14; para [0113], wherein, from Fig. 14, the cavity appears to be sealed with regards to the component space because no openings therebetween are understood to be present [24 is described a recess, the same as 22; wherein a recess, by definition, is not a hole through the wall in which it is present but rather a hollow/indented space therein], and moreover, the cavity is fully capable of being sealed because the housing would function no differently, and also this has no bearing on the electric device, which is the only positively recited component of this preamble/claim), the electric device comprising: 
electric elements (batteries 424) (Fig. 14); and 
a device wall (that of enclosure 414) covering the electric elements (Figs. 13-14), wherein the device wall is configured and orientated to align at least partly with the secondary wall of the housing in a mounting position (Figs. 2 and 14; para [0118]), at least a portion of the device wall being configured to be located in the electric device space completely sealed by the second wall, the electric device space being located at least partly inside of the component space for receiving the breathing components (in far as the device wall of Duff is fully capable of being located in a space as claimed, i.e. in a space similar to that of Duff as discussed above, because nothing would prevent it from being inserted in such a space, the device wall of Duff meets this intended functionality/configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 8, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AirElite 4hr Breathing Apparatus by MSA (see the Operating Manual thereof, attached, which was available at least as early as 9/12/2015; hereinafter “AirElite”) in view of Duff.
Regarding claim 1, Air Elite discloses a closed circuit breathing apparatus housing (the black outer casing seen on the first page and at the top of page 20) for a closed circuit breathing apparatus (MSA AirElite 4h breathing apparatus…is a closed circuit apparatus with breathing air regeneration, section 1.1 on page 4), the closed circuit breathing apparatus housing comprising: 
a primary wall (the black outer casing seen on the first page and at the top of page 20) covering a breathing component space for receiving breathing components of the closed circuit breathing apparatus (e.g. page 5); and 
an electric device space (the upper left corner within the housing, see page 5) for receiving an electric device (battery 1), the electric device space being located at least partly inside of the component space (page 5).
AirElite is silent regarding a secondary wall covering the electric device space for receiving the electric device, wherein the secondary wall comprises an electric device opening from the electric device space to a surrounding of the closed circuit breathing apparatus for inserting the electric device into the electric device space from the surrounding of the closed circuit breathing apparatus, wherein the electric device space is sealed relative to the component space via the secondary wall. However, Duff teaches that it was known in the art of breathing apparatus housings before the effective filing date of the claimed invention to provide a secondary wall (the wall defining cavity 12) (Figs. 3 and 14) covering an electric device space (cavity 12) for receiving an electric device (detachable battery pack 412), wherein the secondary wall comprises an electric device opening (the opening of cavity 12 visible in Fig. 3, and facing towards the right in Fig. 14) from the electric device space to a surrounding of the closed circuit breathing apparatus for inserting the electric device into the electric device space from the surrounding of the closed circuit breathing apparatus (Figs. 3 and 14; paras [0112-118]), wherein the electric device space is sealed relative to the component space (Figs. 3 and 14; para [0113], wherein, from Fig. 14, the cavity 12 appears to be sealed with regards to the component space/interior 6 because no openings therebetween are understood to be present [24 is described as a recess, the same as 22; wherein a recess, by definition, is not a hole through the wall in which it is present but rather a hollow/indented space therein], and wherein it would have been obvious to an artisan before the effective filing date of the claimed invention to ensure that the cavity is sealed from the interior, in order to provide the predicable result of reducing the possible access points of dirt/debris/moisture that could otherwise undesirably infiltrate the system when changing the battery). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite to include a secondary wall covering the electric device space for receiving the electric device, wherein the secondary wall comprises an electric device opening from the electric device space to a surrounding of the closed circuit breathing apparatus for inserting the electric device into the electric device space from the surrounding of the closed circuit breathing apparatus, wherein the electric device space is sealed relative to the component space via the secondary wall as taught/suggested by Duff, in order to provide the predictable result of a battery-receiving space that maintains the protection of the internal breathing components by being sealed relative thereto that is externally/easily accessible i.e. without having to take off the entire cover of the AirElite apparatus, for the obvious purpose of providing for quick and/or less complicated battery swaps, particularly since this would allow an uncharged device to be put immediately into use by swapping out the dead battery with a charged one rather than having to wait for the dead battery to be recharged within the device, and/or to allow the battery to be charged in a smaller space than would be required if the battery remains within the device.
Regarding claim 2, AirElite in view of Duff teaches the closed circuit breathing apparatus housing according to claim 1, where Duff further educates AirElite to include a mounting interface (comprising recesses 22 and 24) (Figs. 3 and 14; para [0016]) in the electric device space (cavity 12), the mounting interface for reversibly mounting the electric device (battery pack 412) in a mounting position inside of the electric device space (Fig. 14; para [0116]), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to further include a mounting interface in the electric device space, the mounting interface for reversibly mounting the electric device in a mounting position inside of the electric device space as further taught by Duff, in order to provide the predictable result of means for ensuring that the battery is properly and securely arranged/held within the device space.
Regarding claim 4, AirElite in view of Duff teaches the closed circuit breathing apparatus housing according to claim 4, where Duff further educates AirElite to include an electric device interface (electrical connector 20) in the electric device space (Fig. 14; para [0114]), the electric device interface being located for an electric connection to the electric device inserted in the electric device space (Fig. 14; para [0114]), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to include an electric device interface in the electric device space, the electric device interface being located for an electric connection to the electric device inserted in the electric device space as further taught by Duff, in order to provide the predictable result of means for connecting the battery in the device space to the other electrical components in the component space.
Regarding claim 7, AirElite in view of Duff teaches the closed circuit breathing apparatus housing according to claim 1, where Duff further educates AirElite to include wherein the primary wall (exterior 8) (Figs. 3 and 14) and the secondary wall (the wall defining cavity 12) are formed integrally or essentially integrally (Figs. 3 and 14), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to include wherein the primary wall and the secondary wall are formed integrally or essentially integrally as further taught by Duff, in order to provide the predictable result of an device space that won’t become dislodged from the larger housing/primary wall during use and/or maintenance.
Regarding claim 8, AirElite in view of Duff teaches an electric device (AirElite battery 1) (page 5) for a closed circuit breathing apparatus (MSA AirElite 4h breathing apparatus…is a closed circuit apparatus with breathing air regeneration, AirElite section 1.1 on page 4) to be inserted in an electric device space of a closed circuit breathing apparatus housing as discussed above regarding claim 1, the electric device comprising: 
where Duff further educates AirElite to include multiple electric elements (batteries 424) (Duff Fig. 14) in the form of a battery pack, i.e. to include 
a device wall (that of enclosure 414) covering the electric elements (Duff Figs. 13-14), wherein the device wall is configured and orientated to align at least partly with the secondary wall of the housing in a mounting position (Duff Figs. 2 and 14; paras [0112-118]), at least a portion of the device wall being configured to be located in the electric device space completely sealed by the second wall, the electric device space being located at least partly inside of the component space for receiving the breathing components (Duff Fig. 14, see the discussion above in the 102 rejection regarding this intended use limitation), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the battery of AirElite to be a battery pack including several batteries and a device wall covering the electric elements/batteries, wherein the device wall is configured and orientated to align at least partly with the secondary wall of the housing in a mounting position, at least a portion of the device wall being configured to be located in the electric device space completely sealed by the second wall, the electric device space being located at least partly inside of the component space for receiving the breathing components as taught by Duff, in order to provide the expected result of a convenient battery pack for holding and installing multiple batteries into the re-breather at once, which would e.g. allow for the use of standard-sized non-reusable batteries as an alternative to a single rechargeable battery as disclosed by AirElite.
Regarding claim 12, AirElite in view of Duff teaches a closed circuit breathing apparatus as claimed, i.e. one that is a combination of the subcombinations recited in claims 1 and 8 as discussed above, in order to provide the device of AirElite with an easily externally-accessible battery pack that fits into a sealed compartment as taught by Duff to achieve the expected result of a re-breather housing that sealingly accommodates a convenient battery pack for holding and installing multiple batteries into the re-breather at once, which would e.g. allow for the use of standard-sized non-reusable batteries as an alternative to a single rechargeable battery as disclosed by AirElite.
Regarding claim 13, AirElite in view of Duff teaches the closed circuit breathing apparatus according to claim 12, wherein Duff further educates the modified device of AirElite in view of Duff teaches to include wherein the housing further comprises a mounting interface in the electric device space, the mounting interface for reversibly mounting the electric device in a mounting position inside of the electric device space, for the same reasons as discussed above regarding claim 2.  
Regarding claim 14, AirElite in view of Duff teaches the closed circuit breathing apparatus according to claim 12, wherein Duff further educates the modified device of AirElite in view of Duff teaches to include an electric device interface in the electric device space, the electric device interface being located for an electric connection to the electric device inserted in the electric device space, for the same reasons as discussed above regarding claim 4.  
Regarding claim 20, AirElite in view of Duff teaches a method for assembling a closed circuit breathing apparatus, the method comprising the steps of:  
providing a closed circuit breathing apparatus housing comprising a primary wall covering a breathing component space for receiving breathing components of the closed circuit breathing apparatus and a secondary wall covering an electric device space for receiving an electric device, wherein the secondary wall comprises an electric device opening from the electric device space to a surrounding of the closed circuit breathing apparatus for inserting the electric device into the electric device space from the surrounding of the closed circuit breathing apparatus, the electric device space being located at least partly inside of the component space, wherein the electric device space is sealed relative to the component space via the secondary wall (see discussion of claim 1 above); 
providing a breathing component (any of AirElite items 5, 7-11, 14, 18) located inside of the component space (AirElite page 5); 
providing an electric device (battery pack as taught by Duff) comprising electric elements (batteries) and a device wall covering the electric elements, wherein the device wall is configured and orientated to align at least partly with the secondary wall of the housing in a mounting position located inside of the electric device space (when the battery of AirElite is provided as a battery pack as taught by Duff as discussed above regarding claims 8 and 12); 
inserting the electric device through the device opening into the electric device space (AirElite, see the Figs. on pages 5 and 20 depicting the outer/primary wall of the housing, which would include an externally-accessible electric space/cavity as discussed above regarding claim 1, in view of Duff Figs. 3 and 14, paras [0112-118]); and 
mounting the inserted electric device in the mounting position (AirElite, see the Figs. on pages 5 and 20 depicting the outer/primary wall of the housing, which would include an externally-accessible electric space/cavity as discussed above regarding claim 1, in view of Duff Figs. 3 and 14, paras [0112-118]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view Duff as applied to claim 2 above, and further in view of Miller, Jr. et al. (US 5,476,729; hereinafter “Miller”).
Regarding claim 3, AirElite in view of Duff teaches the closed circuit breathing apparatus housing according to claim 2, where Duff further educates AirElite to include wherein the electric device space is at least partially surrounded by the component space (Duff, Figs. 3 and 14), but AirElite in view of Duff teaches is silent regarding wherein the electric device space is located at a center area of the component space. However, it has been held that rearranging parts of an invention involves only routine skill in the art, and the instantly claimed arrangement would have been obvious to try from a finite number of locations on the housing of AirElite for the battery/device space of AirElite in view of Duff. Such a modification would appear to involve the mere rearrangement of parts without a change in function, which fails to provide any critical advantage, and thus does not patentably distinguish the invention over the prior art. Furthermore, there is nothing in AirElite that would prevent the use of the instantly claimed configuration, and it appears that AirElite would perform equally well with such a modification. Moreover, Miller teaches that it was known in the art of inserting batteries into electric device spaces before the effective filing date of the claimed invention for an electric device space (the space within receptacle 24) (Figs. 1, 4, 7and 10) to be located at a center area (Figs. 4-5) of a component space (interior 60). It would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to include wherein the electric device space is located at a center area of the component space as taught by Miller, in order to provide the expected result of a battery cavity that is centered on the device/to shift the weight of the battery away from the top of the housing so as to ensure that the weight of a heavy battery does not cause a weight imbalance in the wearable housing.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view of Duff as applied to claims 4 and 14 above, and further in view of Mitsui et al. (US 5,626,979; hereinafter “Mitsui”).
Regarding claims 5 and 15, AirElite in view of Duff teaches the closed circuit breathing apparatus and housing of the same according to claims 4 and 14, the secondary wall defining a sealed barrier between the component space and the electric device space, wherein the sealed barrier prevents fluid moving between the component space and the electric device space as discussed above as obvious in view of Duff, where the seal of the secondary wall functions to prevent anything, including fluids, from moving between the two spaces, wherein Duff appears to further suggest rails within the receiving cavity for the battery pack (see the two apparent rails on the right side wall of cavity 12 in Fig. 3), but AirElite in view of Duff is does not explicitly teach wherein the secondary wall comprises guiding elements to guide the electric device with insertion of the electric device into the electric device space in a mounting position to enable an electric connection with the electric device interface. However, Mitsui demonstrates that it was well known in the art of battery pack insertion into receiving cavities before the effective filing date of the claimed invention for a secondary wall (portion 64) (Fig. 7) to comprise guiding elements (ribs 68,69,71) to guide an electric device (battery pack 31) (Fig. 6) with insertion of the electric device into an electric device space (battery loading section 63) in a mounting position to enable an electric connection with the electric device interface (Fig. 11; col. 12, lines 1-34). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing and apparatus of AirElite in view of Duff to include wherein the secondary wall comprises guiding elements (as suggested by Duff) to guide the electric device with insertion of the electric device into the electric device space in a mounting position to enable an electric connection with the electric device interface as taught by Mitsui, in order to provide the expected result of rails and corresponding grooves to aid in sliding the battery pack into place and maintaining it in the proper position within the electronics module.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view of Duff and Miller as applied to claim 3 above, and further in view of Kim (WO 2011/145838 A2; hereinafter “Kim”).
Regarding claim 6, AirElite in view of Duff and Miller teaches the closed circuit breathing apparatus housing according to claim 3, wherein AirElite further discloses wherein:
the primary wall comprises a carrying side (the side of the housing facing away from the viewer on page 1 and facing down on page 20) configured to face a back of a user carrying the closed circuit breathing apparatus (apparatus is housed in an impact-resistant and shockproof housing…worn on the user’s back, page 6, lines 1-2); 
but AirElite in view of Duff and Miller is silent regarding the electric device opening is located entirely within the carrying side of the primary wall; and the electric device opening orientated at least partly towards the carrying side of the primary wall.
However, it has been held that rearranging parts of an invention involves only routine skill in the art, and the instantly claimed arrangement would have been obvious to try from a finite number of locations on the housing of AirElite for the opening of the battery/device space of AirElite in view of Duff and Miller. Such a modification would appear to involve the mere rearrangement of parts without a change in function, which fails to provide any critical advantage, and thus does not patentably distinguish the invention over the prior art. Furthermore, there is nothing in AirElite that would prevent the use of the instantly claimed configuration, and it appears that AirElite would perform equally well with such a modification. Moreover, Kim demonstrates that it was well known in the back-mounted breathing canister art before the effective filing date of the claimed invention for the electronic device opening of a battery/electronics compartment (112) to be the electric device opening is located entirely within the carrying side of the primary wall; and oriented at least partly toward the carrying side of a back-mounted apparatus (Fig. 5 offset, where the opening is located entirely within/oriented entirely toward the carrying side/the side the faces the wearer’s back in use; abstract). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff and Miller such that the device opening is located entirely within the carrying side of the primary wall; and thus orientated at least partly towards the carrying side of the primary wall as taught by Kim, in order to provide the predictable result of positioning the battery access opening in a location that is protected from inadvertent access during use, i.e. facing the back of the wearer.

Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view of Duff as applied to claims 8 and 12 above, and further in view of Johnson et al. (WO 2016/112433 A1; hereinafter “Johnson”) and Volmer et al. (US 2014/0060542 A1; hereinafter “Volmer”). 
Regarding claims 9 and 17, AirElite in view of Duff teaches the electric device and closed circuit breathing apparatus comprising the same according to claims 8 and 12, but AirElite in view of Duff is silent regarding wherein the electric elements comprise a component detection module configured to detect at least one breathing component located in the component space of the housing. However, Johnson teaches that it was known in the respiratory device art before the effective filing date of the claimed invention for electric elements to comprise a component detection module (electronic indicator system comprising sensor 31) (shown as 52 in Fig. 3; pages 5-6) (which includes wireless communication components, see pages 5-6) configured to detect at least one breathing component (filter 15) located in the component space of the housing (Fig. 3), and Volmer teaches that it was known in the respiratory device art before the effective filing date of the claimed invention to include wireless communication components (communication interface module 7) (Fig. 4) in the same compartment (mounting slot 14) as a battery (battery 10). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the electric device and closed circuit breathing apparatus comprising a battery pack as taught by AirElite in view of Duff to include wherein the electric elements (including the batteries within the battery pack) comprise a component detection module configured to detect at least one breathing component located in the component space of the housing as taught by Virr and Volmer, in order to provide the expected result of a means for allowing the user to confirm the presence of AirElite’s e.g. particle filter 8 (or any of the components within the case shown on AirElite page 5), without having to open the entire case, and to provide the means in a combined pack that supplies both power and component detection, for ease of use, installation and/or replacement.
Regarding claims 10 and 18, AirElite in view of Duff and Johnson teaches the electric device and closed circuit breathing apparatus comprising the same according to claims 9 and 17, wherein Duff further educates AirElite to include wherein the device wall (enclosure 414) (Duff Figs. 13-14) comprises a closure section (side 422 of enclosure 414) closing the electric device opening of the electric device space (cavity 12) in the mounting position (Duff Figs. 2 and 14; para [0112]), because it would have been obvious to an artisan before the effective filing date of the claimed invention to include this arrangement when including a battery pack in the device of AirElite as discussed above regarding claims 8 and 12, in order to seal the opening using the battery pack itself to provide the predicable result of a flush surface with the rest of the housing for the benefits provided thereby, see Duff para [0112], with a minimal number of components.
Regarding claims 11 and 19, AirElite in view of Duff and Johnson teaches the electric device and closed circuit breathing apparatus comprising the same according to claims 10 and 18, wherein Duff further educates AirElite to include a signaling element (charge indicator 434) (Duff Fig. 13) configured to signal an operational state of the electric elements (Duff paras [0119-121]), because it would have been obvious to an artisan before the effective filing date of the claimed invention to include this feature when including a battery pack in the device of AirElite as discussed above regarding claims 8 and 12, in order to predictably indicate to a user the state of the batteries therein, even when the battery pack is not connected to the device, (Duff paras [0119-121]), and locating said element at the closure section would have been obvious to try out of a finite number of locations for the element on the battery pack, and the claimed location have been obvious to an artisan before the effective filing date of the claimed invention in order to predictably allow a user to access the state of the battery pack without having to remove the battery pack from the device or check the monitoring unit.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AirElite in view of Duff as applied to claim 12 above, and further in view of Miller and Kim.
Regarding claim 16, AirElite in view of Duff teaches the closed circuit breathing apparatus housing according to claim 12, wherein AirElite further discloses wherein:
the primary wall comprises a carrying side (the side of the housing facing away from the viewer on page 1 and facing down on page 20) configured to face a back of a user carrying the closed circuit breathing apparatus (apparatus is housed in an impact-resistant and shockproof housing…worn on the user’s back, page 6, lines 1-2); 
and where Duff further educates AirElite to include a mounting interface (comprising recesses 22 and 24) (Figs. 3 and 14; para [0016]) in the electric device space (cavity 12), the mounting interface for reversibly mounting the electric device (battery pack 412) in a mounting position inside of the electric device space which is at least partially surrounded by the component space (Fig. 14; para [0116]), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to further include a mounting interface in the electric device space, the mounting interface for reversibly mounting the electric device in a mounting position inside of the electric device space which is at least partially surrounded by the component space as further taught by Duff, in order to provide the predictable result of means for ensuring that the battery is properly and securely arranged/held within the device space which itself is compactly positioned within the component space, and Duff further educates AirElite to include wherein the primary wall (exterior 8) (Figs. 3 and 14) and the secondary wall (the wall defining cavity 12) are formed integrally or essentially integrally (Figs. 3 and 14), because it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the housing of AirElite in view of Duff to include wherein the primary wall and the secondary wall are formed integrally or essentially integrally as further taught by Duff, in order to provide the predictable result of an device space that won’t become dislodged from the larger housing/primary wall during use and/or maintenance,
but AirElite in view of Duff is silent regarding the electric device space is located at a central/center area of the component space;
the electric device opening oriented at least partly towards the carrying side of the primary wall; 
the electric device opening is located entirely within the carrying side of the primary wall.
However, Miller and Kim, as well as standard KSR reasoning, render these limitations obvious as discussed above regarding claims 3 and 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785